IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                       )      No. 79083-8-I
                                           )
                     Respondent,           )
              v.

MICHAEL ALAN MULLINS,                      )      UNPUBLISHED OPINION
                                           )
                     Appellant.            )      FILED:   ~      ~




       PER CURIAM   —   Michael Mullins appeals the financial obligations imposed

following his conviction for second degree incest. He contends, and the State

concedes, that the $200 criminal filing fee and $250 jury demand fee should be

stricken from his sentence in light of his indigence, recent legislative

amendments, and State v. Ramirez, 191 Wn.2d 732, 746-50, 426 P.3d 714

(201 8). We accept the State’s concession and remand for the trial court to strike

the filing and jury demand fees from Mullins’ judgment and sentence.

                     FOR THE COURT:




                                               A1~L